


Exhibit 10.71

 

EXECUTION VERSION

 

 

GUARANTY

 

by

 

CLEAN ENERGY FUELS CORP.

 

as Guarantor,

 

in favor of

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of  November 7, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

Section 1.1

Definitions

1

Section 1.2

Interpretation

2

Section 1.3

No Strict Construction

2

 

 

 

 

ARTICLE II

 

 

GUARANTY

 

 

 

 

Section 2.1

Guaranty

2

Section 2.2

Guaranty Absolute

3

Section 2.3

Waivers and Acknowledgments

4

Section 2.4

Subrogation

5

Section 2.5

Reinstatement

5

 

 

 

 

ARTICLE III

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.1

Corporate Existence

5

Section 3.2

Power and Authority; Compliance with Law; Enforceability; Governmental Approvals

6

Section 3.3

Taxes

6

Section 3.4

Solvency

6

Section 3.5

Litigation

7

 

 

 

 

ARTICLE IV

 

 

COVENANTS

 

 

 

 

Section 4.1

Maintenance of Existence

7

Section 4.2

Compliance with Laws, Etc.

7

Section 4.3

Expenses

7

Section 4.4

Inspections

7

Section 4.5

Bankruptcy Filing, etc.

7

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE V

 

 

PERFORMANCE BY COLLATERAL AGENT OF GUARANTOR’S OBLIGATIONS

 

 

 

 

 

ARTICLE VI

 

 

REMEDIES; RIGHTS UPON EVENT OF DEFAULT

 

 

 

 

Section 6.1

Remedies

8

 

 

 

 

ARTICLE VII

 

 

NON-CIRCUMVENTION

 

 

 

 

 

ARTICLE VIII

 

 

MISCELLANEOUS

 

 

 

 

Section 8.1

Headings

9

Section 8.2

Modification in Writing

9

Section 8.3

Concerning the Collateral Agent

9

Section 8.4

Survival of Representations and Warranties

10

Section 8.5

No Third Party Beneficiaries

10

Section 8.6

No Waiver by Course of Conduct

11

Section 8.7

Successors and Assigns

11

Section 8.8

Termination; Release

11

Section 8.9

Incorporation by Reference

11

 

ii

--------------------------------------------------------------------------------


 

GUARANTY

 

This GUARANTY (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of November 7, 2012, is
made by CLEAN ENERGY FUELS CORP., a Delaware corporation (the “Guarantor”), in
favor of GENERAL ELECTRIC CAPITAL CORPORATION, as collateral agent (in such
capacity, together with its successors and permitted assigns, the “Collateral
Agent”), for the benefit of the Secured Parties (as defined in the Credit
Agreement described below).

 

RECITALS

 

WHEREAS, the Guarantor is the sole owner of all of the equity interests of CLEAN
ENERGY LNG HOLDINGS, LLC, a Delaware limited liability company (“Holdings”);

 

WHEREAS, Holdings is the sole owner of all of the equity interests of CLEAN
ENERGY TRANCHE A LNG PLANT, LLC, a Delaware limited liability company (the
“Tranche A Borrower”) and CLEAN ENERGY TRANCHE B LNG PLANT, LLC, a Delaware
limited liability company (the “Tranche B Borrower”) and, together with the
Tranche A Borrower, the “Borrowers”);

 

WHEREAS, the Borrowers intend to undertake the development, construction and
ownership of two (2) micro-LNG facilities, each with a capacity of approximately
250,000 gallons per day;

 

WHEREAS, the Borrowers, the various financial institutions from time to time
party thereto, as Lenders, General Electric Capital Corporation, as
administrative agent, and the Collateral Agent have entered into a Credit
Agreement dated as of November 7, 2012 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrowers as contemplated
therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Guarantor have executed and delivered this Guaranty to the
Collateral Agent.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Administrative Agent and the Collateral Agent to enter into the Credit Agreement
and to induce the Lenders to make the Loans to the Borrowers thereunder, the
Guarantor hereby agrees with the Collateral Agent as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

Section 1.1                                    Definitions.

 

(a)                                 Terms used but not otherwise defined herein
that are defined in the Credit Agreement shall have the meanings given to them
in the Credit Agreement.

 

(b)                                 The following terms shall have the following
meanings:

 

1

--------------------------------------------------------------------------------


 

“Borrowers” shall have the meaning provided in the Recitals hereto and
“Borrower” shall mean either of the Borrowers.

 

“Collateral Agent” shall have the meaning provided in the Preamble hereto.

 

“Credit Agreement” shall have the meaning provided in the Recitals hereto.

 

“Deficiency” shall have the meaning provided in Section 4.6 hereof.

 

“Guaranteed Obligations” shall have the meaning provided in Section 2.1 hereof.

 

“Guarantor” shall have the meaning provided in the Preamble hereto.

 

“Guaranty” shall have the meaning provided in the Preamble hereto.

 

“Holdings” shall have the meaning provided in the Recitals hereto.

 

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is an Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping such Agent
pursuant to and in accordance with Section 10.2 of the Credit Agreement or any
comparable provision of any Finance Document.

 

“Tranche A Borrower” shall have the meaning provided in the Recitals hereto.

 

“Tranche B Borrower” shall have the meaning provided in the Recitals hereto.

 

Section 1.2                                    Interpretation.  Sections 1.2 and
1.3 of the Credit Agreement shall apply to this Guaranty as if set forth in this
Guaranty, mutatis mutandis.

 

Section 1.3                                    No Strict Construction.  The
parties hereto have participated jointly in the negotiation and drafting of this
Guaranty.  If an ambiguity or question of intent or interpretation arises, this
Guaranty shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

 

ARTICLE II
GUARANTY

 

Section 2.1                                    Guaranty.

 

The Guarantor hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrowers now or hereafter existing under or in respect of the Finance
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the

 

2

--------------------------------------------------------------------------------


 

foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Collateral Agent or
any other Secured Party in enforcing any rights under this Guaranty or any other
Finance Document.

 

Section 2.2                                    Guaranty Absolute.  The Guarantor
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Finance Documents, regardless of any Law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any Secured Party with respect thereto.  The guaranty by the
Guarantor under this Guaranty is a guaranty of payment, and not of collection,
and a debt of the Guarantor for its own account. The obligations of the
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of the Borrowers under or in respect of the
Finance Documents, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions.  The obligations of the Guarantor under
this Guaranty and the rights of the Collateral Agent hereunder shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

 

(a)                                 any lack of validity or enforceability of
any Transaction Document or any agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any Obligations, or any other amendment or waiver of or any consent to departure
from any Transaction Document or any other agreement or instrument relating
thereto, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrowers;

 

(c)                                  any taking, exchange, release or
non-perfection of any Collateral, or any taking, release or amendment or waiver
of, or consent to departure from, any guaranty, for all or any of the Guaranteed
Obligations or Obligations;

 

(d)                                 any manner of application of Collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations or Obligations, or
any manner of sale or other disposition of any Collateral for all or any of the
Guaranteed Obligations or Obligations or any other assets of the Borrowers;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of the Guarantor or the Borrowers;

 

(f)                                   any failure of any Secured Party to
disclose to the Guarantor or the Borrowers any information relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Guarantor or the Borrowers now or hereafter known
to such

 

3

--------------------------------------------------------------------------------


 

Secured Party (the Guarantor waiving any duty on the part of the Secured Parties
to disclose such information);

 

(g)                                  the failure of any other Person to execute
or deliver any other guaranty or agreement or the release or reduction of
liability of any other guarantor or surety with respect to the Guaranteed
Obligations or the Obligations;

 

(h)                                 any limitation on any party’s liability or
obligations under any Finance Document or any invalidity or unenforceability, in
whole or in part, of any such Finance Document;

 

(i)                                     any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Guarantor, the Borrowers, Holdings, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding; or

 

(j)                                    any other circumstance (including,
without limitation, any statute of limitations, but excluding the prior payment
in full of the Guaranteed Obligations) or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, the Borrowers or the Guarantor.

 

Section 2.3                                    Waivers and Acknowledgments

 

(a)                                 The Guarantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any Property subject thereto or
exhaust any right or take any action against the Borrowers or any other Person
or any Collateral.

 

(b)                                 The Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future, subject to Section 8.8.

 

(c)                                  The Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any Secured Party that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of the
Guarantor or other rights of the Guarantor to proceed against the Borrowers, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of the Guarantor hereunder.

 

(d)                                 The Guarantor acknowledges that after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may, without notice to or demand upon the Guarantor and without affecting
the liability of the Guarantor under this Guaranty, foreclose under any Security
Document by nonjudicial sale, and the Guarantor hereby waives any defense to the
recovery by the Collateral Agent and the other Secured Parties against the
Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by Law.

 

4

--------------------------------------------------------------------------------


 

The Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Finance Documents
and that the waivers set forth in Section 2.2 and this Section 2.3 are knowingly
made in contemplation of such benefits.

 

Section 2.4                                    Subrogation.  Until the payment
in full of the Guaranteed Obligations, the Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrowers that arise from the existence, payment,
performance or enforcement of the Guarantor’s obligations under or in respect of
this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrowers or
any Collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrowers directly or indirectly, in cash or other
Property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right.  If any amount shall be paid to the Guarantor in
violation of the immediately preceding sentence at any time, such amount shall
be received and held in trust for the benefit of the Secured Parties, shall be
segregated from other Property and funds of the Guarantor and shall forthwith be
paid or delivered to the Collateral Agent in the same form as so received (with
any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Finance
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.

 

Section 2.5                                    Reinstatement.  The Guarantor
agrees that, if any payment made by any Finance Party or other Person and
applied to the Guaranteed Obligations or Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any Collateral are required to be returned by any Secured Party to such Finance
Party, its estate, trustee, receiver or any other party, including the
Guarantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, such
Guaranteed Obligations or Obligations shall be and remain in full force and
effect, as fully as if such payment had never been made.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Guarantor hereby represents and warrants as to itself as follows:

 

Section 3.1                                    Corporate Existence.  The
Guarantor (a) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, (b) is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction in which it owns or leases Property or in which the conduct of its
business requires it so to qualify, except the failure of which that could not
reasonably be expected to result in a Material Adverse Effect, and (c) has all
requisite power and authority to own or lease and operate its Properties, to
carry on its business as contemplated by this Guaranty and to execute, deliver
and perform each Transaction Document to which it is or will be a party.

 

5

--------------------------------------------------------------------------------

 

Section 3.2                                    Power and Authority; Compliance
with Law; Enforceability; Governmental Approvals.

 

(a)                                 The execution, delivery and performance by
the Guarantor of each Transaction Document to which it is a party, and the
transactions contemplated thereby (i) have been duly authorized by all necessary
corporate action (including any necessary shareholder action), (ii) will not
breach, contravene, violate, conflict with or constitute a default under (A) any
of the Guarantor’s Charter Documents, (B) any material applicable Law, or
(C) any material contract, loan agreement, indenture, mortgage, lease or other
instrument to which the Guarantor is a party or by which it or any of its
Properties may be bound or affected, including all Governmental Approvals and
the Transaction Documents, and (iii) will not result in or require the creation
or imposition of any Lien upon or with respect to any of the Properties of the
Guarantor.

 

(b)                                 Each Transaction Document to which the
Guarantor is a party has been duly executed and delivered by the Guarantor, is
the legal, valid and binding obligation of the Guarantor and enforceable against
the Guarantor in accordance with its terms, except as such enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to the rights of creditors generally, or (ii) the rules governing
the availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(c)                                  No Governmental Approval has been, is or
will be required to be obtained or made (i) in connection with the due
execution, delivery or performance by the Guarantor of its obligations, and the
exercise of its rights under, any of the Transaction Documents to which it is a
party or any transaction contemplated thereby or (ii) to ensure the legality,
validity and binding effect or enforceability of any such Transaction Document,
except for the Governmental Approvals that have been duly obtained or made, were
validly issued, and are in full force and effect, are final, not subject to any
pending appeal, intervention or similar proceeding, are held in the name of the
Guarantor and are free from conditions or requirements the compliance with which
the Guarantor does not reasonably expect to be able to satisfy.  No event has
occurred that could reasonably be expected to result in the revocation,
termination or adverse modification of any such Governmental Approval or
adversely affect any rights of the Guarantor under any such Governmental
Approval.

 

(d)                                 The Guarantor is in compliance with its
Charter Documents and is in compliance in all material respects with all Laws
and Governmental Approvals applicable to it.

 

Section 3.3                                    Taxes.  The Guarantor has filed
all federal, state and foreign income tax returns which are required to be filed
by it, and the Guarantor has paid all taxes as shown on said returns and on all
assessments received by it to the extent that such taxes have become due, except
such taxes, if any, as are being contested in good faith and by proper
proceedings as to which adequate reserves have been provided in accordance with
GAAP.

 

Section 3.4                                    Solvency.  The Guarantor is
Solvent.

 

6

--------------------------------------------------------------------------------


 

Section 3.5                                    Litigation.  There is no action,
suit, other legal proceeding, arbitral proceeding, inquiry or investigation
pending or, to the best of the Guarantor’s knowledge, threatened, by or before
any Governmental Authority or in any arbitral or other forum, nor any order,
decree or judgment in effect, pending, or, to the best of the Guarantor’s
knowledge, threatened, against or affecting the Guarantor or any of its
Properties or rights, that relates to the Projects, to any of the Transaction
Documents or to any of the transactions contemplated thereby.

 

ARTICLE IV
COVENANTS

 

The Guarantor covenants and agrees with the Collateral Agent that until the
Guaranteed Obligations (other than contingent indemnity obligations in respect
of which no claim has been made) are paid in full:

 

Section 4.1                                    Maintenance of Existence.  The
Guarantor shall preserve and maintain its legal existence as a corporation under
the laws of the State of Delaware and all of its licenses, rights, privileges
and franchises necessary for the maintenance of its existence, and comply with
its Charter Documents.

 

Section 4.2                                    Compliance with Laws, Etc.  The
Guarantor shall conduct its business in compliance in all material respects with
all Laws, including all Governmental Approvals applicable to it.

 

Section 4.3                                    Expenses.  The Guarantor will,
upon demand, pay to the Collateral Agent the amount of any and all expenses,
including the fees and expenses of its counsel and agents, which the Collateral
Agent may incur in connection with the enforcement of this Guaranty pursuant to
the exercise or enforcement of any of the rights of the Collateral Agent
hereunder after the occurrence and during the continuance of an Event of Default
or the failure by the Guarantor to perform or observe any of the provisions
hereof, together with interest thereon at the Default Rate.  Any amounts payable
by the Guarantor pursuant to this Section 4.3 shall be payable on demand and
shall constitute Guaranteed Obligations.

 

Section 4.4                                    Inspections.  The Guarantor shall
permit representatives of the Collateral Agent or any Secured Party (coordinated
through the Administrative Agent) to make, or cause to be made, inspections and
audits of any books, records and papers of the Guarantor relevant to the
transactions contemplated hereby and to make extracts therefrom upon reasonable
notice, and at all such reasonable times as the Collateral Agent or any Secured
Party (coordinated through the Administrative Agent) may reasonably require.
Notwithstanding the foregoing, the Guarantor shall bear the costs of only two
inspections or audits per year, unless an Event of Default has occurred and is
continuing, in which case the Guarantor shall bear the cost of all such
inspections or audits.

 

Section 4.5                                    Bankruptcy Filing, etc.  The
Guarantor shall not authorize, seek to cause or permit Holdings or a Borrower to
commence a voluntary case or other voluntary proceeding seeking liquidation,
reorganization or other relief with respect to Holdings or such Borrower or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or

 

7

--------------------------------------------------------------------------------


 

seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of Holdings or a Borrower or any substantial part of its
Property or to consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against Holdings or a Borrower, or to make a general assignment for
the benefit of creditors.

 

ARTICLE V
PERFORMANCE BY COLLATERAL AGENT OF GUARANTOR’S OBLIGATIONS

 

If the Guarantor fails to perform or comply with any of its agreements or
obligations contained herein, then the Collateral Agent may (but shall not be
obligated to) itself elect to perform or comply, or otherwise cause performance
or compliance, with such agreement or obligation, and the expenses of the
Collateral Agent incurred in connection with such performance or compliance,
together with interest thereon at the Default Rate, shall be payable by the
Guarantor to the Collateral Agent on demand.

 

ARTICLE VI
REMEDIES; RIGHTS UPON EVENT OF DEFAULT

 

Section 6.1                                    Remedies

 

(a)                                 During the continuance of an Event of
Default, the Collateral Agent may exercise, in addition to all other rights and
remedies granted to it in this Guaranty and in any other instrument or agreement
securing, evidencing or relating to any Obligation, any and all rights and
remedies under any Law.

 

(b)                                 Neither the Collateral Agent nor any other
Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, the Guarantor, any other Finance Party or any other
Person with respect to the payment of the Obligations or any direct or indirect
guaranty thereof.  All of the rights and remedies of the Collateral Agent and
any other Secured Party under any Finance Document shall be cumulative, may be
exercised individually or concurrently and are not exclusive of any other rights
or remedies provided by any Law.  To the extent it may lawfully do so, the
Guarantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Collateral Agent or any
other Secured Party, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights hereunder.

 

ARTICLE VII
NON-CIRCUMVENTION

 

The Guarantor acknowledges that the Lenders have expended substantial time,
effort and resources and have foregone, or accepted reductions in, upfront and
other customary fees and compensation for work performed and obligations
undertaken in connection with the negotiation, execution and effectiveness of
the Financing Documents.   In consideration of the foregoing and other good and
valuable consideration the receipt and adequacy of which are hereby
acknowledged, the Guarantor hereby agrees that, prior to the earlier of (a) the
date the Holders (as defined in the Warrant) are entitled to exercise the
Warrants for the total number of Shares (as defined in the

 

8

--------------------------------------------------------------------------------


 

Warrant) purchasable thereunder and (b) December 31, 2014, and notwithstanding
the right of a Borrower to reduce or terminate any applicable Commitment or
prepay or repay any Obligation pursuant to the Credit Agreement, it shall not,
and shall not authorize or permit any of the other Finance Parties or any of its
or their Affiliates to, directly or indirectly, use the proceeds of any 
financing (regardless of the form of capital used or the structure employed)
other than the Tranche A Loans, the Tranche B Loans and the related Equity
Contributions to finance the construction of any new liquefied natural gas
production facility, unless the Guarantor has otherwise agreed to permit the
Holders to exercise the Warrants for all remaining Shares purchasable
thereunder. For the avoidance of doubt, the provisions of this Article VII shall
not restrict:

 

1.              Any financing of existing LNG facilities owned by the Guarantor
or any of its Subsidiaries;

 

2.              Any financing of expansions at existing LNG facilities owned by
the Guarantor or any of its Subsidiaries;

 

3.              Any investment made by the Guarantor for [*****]; or

 

4.              Any investment made by the Guarantor or any of its Subsidiaries
in [*****] where (i) such investment is made [*****] and with [*****], (ii) the
[*****] and (iii) subsequent to such investment being made, [*****].

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                                    Headings.  The headings of the
various Sections herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

 

Section 8.2                                    Modification in Writing.  No
amendment, modification, supplement, termination, or waiver of or to any
provision hereof, nor consent to any departure by the Guarantor therefrom, shall
be effective unless in writing and signed by the Collateral Agent and, other
than with respect to waivers of the Guarantor’s obligations hereunder, the
Guarantor.  Any amendment, modification, or supplement of or to any provision
hereof, any waiver of any provision hereof, and any consent to any departure by
the Guarantor from the terms of any provision hereof in each case shall be
effective only in the specific instance and for the specific purpose for which
made or given.  Except where notice is specifically required by this Guaranty or
any other document evidencing the Guaranteed Obligations, no notice to or demand
on the Guarantor in any case shall entitle the Guarantor to any other or further
notice or demand in similar or other circumstances.

 

Section 8.3                                    Concerning the Collateral Agent.

 

(a)                                 The Collateral Agent has been appointed as
Collateral Agent pursuant to the Credit Agreement.  The actions of the
Collateral Agent hereunder are subject to the provisions of

 

--------------------------------------------------------------------------------

[*****]      Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

the Credit Agreement.  The Collateral Agent shall have the right hereunder to
(i) execute and deliver the Finance Documents and accept delivery thereof on the
Secured Parties’ behalf from the Guarantor, (ii) take such action on the Secured
Parties’ behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Collateral Agent under such Finance
Documents and (iii) exercise such powers as are reasonably incidental thereto. 
The Collateral Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith.  The Collateral Agent
may resign and a successor Collateral Agent may be appointed in the manner
provided in the Credit Agreement.  Upon the acceptance of any appointment as the
Collateral Agent by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Guaranty, and
the retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Guaranty.  After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Guaranty while it was the
Collateral Agent.

 

(b)                                 None of the Collateral Agent and its Related
Persons shall be liable for any action taken or omitted to be taken by any of
them under or in connection with any Finance Document, and the Guarantor hereby
waives and shall not assert any right, claim or cause of action based thereon,
except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Collateral Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein.  Without limiting the foregoing, the Collateral Agent shall not be
responsible or otherwise incur liability for any action or omission taken in
reliance upon the instructions of the Required Lenders or for the actions or
omissions of any of its Related Persons selected with reasonable care (other
than employees, officers and directors of the Collateral Agent, when acting on
behalf of the Collateral Agent), and the Guarantor hereby waives and agrees not
to assert any right, claim or cause of action it might have against the
Collateral Agent based thereon.

 

(c)                                  The Collateral Agent shall be entitled to
rely upon any written notice, statement, certificate, order or other document or
any telephone message reasonably believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person, and, with respect to all
matters pertaining to this Guaranty and its duties hereunder, upon advice of
counsel selected by it.

 

Section 8.4                                    Survival of Representations and
Warranties.  All representations and warranties of the Guarantor contained or
incorporated by reference herein or made in writing by the Guarantor in
connection herewith shall survive the execution and delivery of this Guaranty
regardless of any investigation made by any Secured Party or on its behalf.

 

Section 8.5                                    No Third Party Beneficiaries. 
The agreements of the parties hereto are solely for the benefit of the
Guarantor, the Collateral Agent and the other Secured Parties and their
respective successors and permitted assigns and no other Person shall have any
rights hereunder.

 

10

--------------------------------------------------------------------------------


 

Section 8.6                                    No Waiver by Course of Conduct. 
No Secured Party shall by any act, delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that such Secured Party
would otherwise have on any future occasion.

 

Section 8.7                                    Successors and Assigns.  This
Guaranty shall be binding upon the successors and permitted assigns of the
Guarantor and shall inure to the benefit of each Secured Party and their
successors and permitted assigns; provided, however, that the Guarantor may not
assign, transfer or delegate any of its rights or obligations under this
Guaranty without the prior written consent of the Collateral Agent.

 

Section 8.8                                    Termination; Release.  When all
the Guaranteed Obligations have been paid in full (other than contingent
indemnity obligations in respect of which no claim has been made) and the
Commitments of the Lenders to make any Loans under the Credit Agreement shall
have expired or been sooner terminated in accordance with the provisions of the
Credit Agreement, this Guaranty (other than Article VII) shall terminate.

 

Section 8.9                                    Incorporation by Reference.  The
following sections of the Credit Agreement are hereby incorporated herein by
reference, mutatis mutandis: Section 11.3 (Notices), Section 11.8 (No Immunity),
Section 11.9 (Counterparts), Section 11.13 (Waiver of Jury Trial), Section 11.15
(Severability), Section 11.18 (Governing Law; Submission to Jurisdiction),
Section 11.20 (Complete Agreement) and Section 11.21 (No Strict Construction).

 

*     *     *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor and the Collateral Agent have caused this
Guaranty to be duly executed and delivered as of the date first written above.

 

 

 

Guarantor:

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

By:

/s/ Andrew J. Littlefair

 

 

Name:

Andrew J. Littlefair

 

 

Title:

President & Chief Executive Officer

 

 

 

Collateral Agent:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Tyson Yates

 

 

Name:

Tyson Yates

 

 

Title:

Authorized Signatory

 

Signature Page to the Sponsor Guaranty

 

--------------------------------------------------------------------------------
